DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 13-19, filed 20 July 2020, with respect to the claim objections and the rejections under 35 U.S.C. 102, 103, and 112 have been fully considered and are persuasive in light of the amendments to the claims.  The rejections and objections of 28 April 2020 have been withdrawn. 
Allowable Subject Matter
Claims 1-14 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No prior art of record teach and/or fairly suggest the wireless earpiece for stimulating a user’s brain as in claim 1, comprising: a wireless earpiece housing including a near field magnetic inductance transceiver configured to produce electromagnetic pulses capable of reaching the user’s brain according to characteristics determined by a processor disposed within the housing, and configured to wirelessly communicate with another wireless earpiece, within the context of the remainder of claim 1. 
The closest prior art of record, Hyde as cited in the prior Office action, teaches the wireless earpiece as claimed (abstract; Figures 6 and 7; see prior rejection of claim 1), but fails to disclose the near field magnetic inductance transceiver as in claim 1 that is both configured to produce electromagnetic pulses capable of reaching the user’s .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE R DORNA whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARRIE R DORNA/Primary Examiner, Art Unit 3791